            Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


JANET JENKINS, et al.,

                               Plaintiffs,

                v.                                              No. 2:12-cv-184-WKS

KENNETH L. MILLER, et al.,

                               Defendants.


                     PLAINTIFF JANET JENKINS’S MOTION TO STAY
                     ALL DISCOVERY SCHEDULE/ORDER DEADLINES

       Plaintiff Janet Jenkins moves to stay all pending deadlines under the discovery

schedule/order. See ECF 562, 614. In support, Jenkins states the following:

       1.       Under the current discovery schedule/order, discovery closes in fifty-one days on

March 31, 2021. See ECF 614. Other still-pending deadlines are tied to the close of discovery,

including the deadline to serve any interrogatories and requests for production in nine days on

February 17. See Final Modified Disc. Schedule/Order ¶¶ 1, 5–7, ECF 562.

       2.       The discovery schedule/order deadlines should be stayed for several reasons.

First, Lisa Miller can now be served process, which at the very least entitles her to respond to the

complaint, see Fed. R. Civ. P. 12(a)(1)(A)(i) (requiring answer “within 21 days after being

served with the summons and complaint”), and participate in discovery, including by attending

depositions, see Fed. R. Civ. P. 32(a)(1) (allowing use of a deposition against a party if “the

party was present or represented at the taking of the deposition or had reasonable notice of it”). *


   *
     When the Court granted leave to withdraw to then-counsel for Defendants Philip Zodhiates,
Victoria Hyden, and Response Unlimited, Inc. and allowed those defendants time to secure
successor counsel, the parties agreed to reschedule depositions because proceeding with them
would prejudice the unrepresented parties. See Emails Between Counsel *2, *4–5, ECF 454-1.



                                                  1
            Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 2 of 7




On or about January 27, 2021, Lisa Miller, who until then was a fugitive, was returned to the

United States and arrested on a criminal superseding indictment filed in the United States District

Court for the Western District of New York. See United States v. Lisa Miller, No. 1:14-cr-00175

(W.D.N.Y.); United States v. Miller, No. 1:21-mj-02159 (S.D. Fla.). Jenkins’s counsel began

preparations to serve process on Lisa Miller, who currently is incarcerated in Miami, Florida, see

Find an Inmate, BOP, https://www.bop.gov/inmateloc/ (last accessed Feb. 8, 2021) (search BOP

Register Number 27502-509), but who was ordered transferred to the Western District of New

York, see Warrant of Removal, Miller, No. 1:21-mj-02159 (S.D. Fla. Feb. 1, 2021), ECF 4. See

Soto Decl. ¶ 2 (Feb. 8, 2021). Jenkins still does not know when Lisa Miller will be removed

from the Southern District of Florida, when she will arrive in the Western District of New York,

or how she will be transported there. See id.

       3.       Second, Defendant Timothy Miller has moved to disqualify Jenkins’s counsel

from further representation of her because of Isabella’s purported objection, in an affidavit, to

that further representation. See ECF 636. That affidavit was prepared by attorney Vincent Heuser

of the firm Hirsh & Heuser, LLC who, acting with a clear conflict of interest, unethically

communicated ex parte with Isabella, formed an attorney–client relationship, and induced

Isabella to execute two affidavits and a release of all liability from Defendants, even though

Heuser knew his firm represented three defendants in this case and that Isabella was at the time

represented by counsel in this case through her mother and next friend, Jenkins. See Soto–Heuser

Emails *2, ECF 635-2. Heuser has since conceded an apparent conflict of interest and withdrawn

from further representing Isabella. See Ex. 1: Heuser Email; see also Soto–Heuser Emails *1.

Timothy Miller objected to the parties conferring about how Lisa Miller’s reappearance would

affect the discovery schedule/order, instead taking the position that the parties need to discuss




                                                 2
            Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 3 of 7




how much time Jenkins needs to find new counsel. See Emails with Defense Counsel *1–2,

ECF 635-1. All other Defendants, except Kenneth Miller, have since concurred with Timothy’s

position that Jenkins’s counsel cannot continue to represent her. See Ex. 2: Emails with Defense

Counsel *1–3. Jenkins’s response to Timothy’s motion is due on or before February 16. See

L.R. 7(a)(3)(B); Fed. R. Civ. P. 6(a)(1)(C), (a)(6)(A).

       4.       Third, Deborah Bucknam, Esq. entered her appearance for Plaintiff Isabella

Miller-Jenkins three days ago on February 5, 2021. See ECF 637. Bucknam informed Jenkins’s

counsel on February 6 that Bucknam is still discussing with Isabella her various options, and

Isabella has made no decisions, see Soto Decl. ¶ 4 (Feb. 8, 2021), notwithstanding the affidavits

and release her former counsel Heuser prepared, see Soto–Heuser Emails *5–11. After more than

a decade as a missing person, Isabella should not be rushed or pressured into any decisions

because of the upcoming discovery deadlines.

       5.       Fourth, Isabella’s reappearance might affect expert testimony in this case and

might justify the designation of additional experts.

       6.       The parties, including Lisa Miller, could not begin to negotiate a new discovery

schedule/order for the Court’s consideration, until Lisa is served process and enters an

appearance and until the Court resolves whether to disqualify Jenkins’s counsel, and if so,

whether to allow her time to secure successor counsel.

       7.       Pursuant to Local Rule 7(a)(7), Jenkins certifies that she made a good-faith

attempt to obtain the parties’ agreement to the requested relief. On February 4, 2021, Jenkins’s

counsel emailed Defendants’ counsel explaining the basis for this motion and asking for their

positions on it by close of business on February 5. See Ex. 2: Emails with Defense Counsel *8–9.

Defendants Liberty Counsel, Inc., Rena Lindevaldsen, Linda Wall, Philip Zodhiates, Victoria




                                                 3
          Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 4 of 7




Hyden, and Response Unlimited, Inc. (collectively, “the RUL Defendants”) responded that they

oppose this motion. See id. at *5–7. Liberty Counsel, Lindevaldsen, and the RUL Defendants

further responded that Jenkins cancels previously scheduled party depositions in February and

March at her own risk, despite their simultaneous position that her current counsel must

withdraw their appearances and she must find new counsel or proceed pro se. See id.; cf. supra

note *. As of this filing, Defendants Kenneth Miller and Timothy Miller did not respond

regarding this motion. See Soto Decl. ¶ 6 (Feb. 8, 2021). Today, Jenkins’s counsel emailed

Isabella’s new counsel for her position on this motion, but she has not responded as of this filing.

See id. ¶ 7.

                                         CONCLUSION

        Jenkins’s motion to stay all pending deadlines under the discovery schedule/order should

be granted.

        Respectfully submitted.


February 8, 2021                                  /s/ Frank H. Langrock
                                                  Frank H. Langrock
                                                  Langrock Sperry & Wool, LLP
                                                  111 S. Pleasant Street
                                                  P.O. Drawer 351
                                                  Middlebury, Vermont 05753-0351
                                                  Phone: (802) 388-6356
                                                  Fax: (802) 388-6149
                                                  Email: flangrock@langrock.com

                                                  Sarah Star
                                                  Sarah Star, PC
                                                  P.O. Box 106
                                                  Middlebury, Vermont 05753
                                                  Phone: (802) 385-1023
                                                  Email: srs@sarahstarlaw.com

                                                  Scott D. McCoy
                                                  Southern Poverty Law Center
                                                  P.O. Box 10788


                                                 4
Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 5 of 7




                              Tallahassee, Florida 32302
                              Phone: (850) 521-3042
                              Fax: (850) 521-3001
                              Email: scott.mccoy@splcenter.org

                              Tyler Clemons
                              Southern Poverty Law Center
                              201 St. Charles Avenue, Suite 2000
                              New Orleans, Louisiana 70170
                              Phone: (504) 526-1530
                              Fax: (504) 486-8947
                              Email: tyler.clemons@splcenter.org

                              Diego A. Soto
                              Maya G. Rajaratnam
                              Southern Poverty Law Center
                              400 Washington Avenue
                              Montgomery, Alabama 36104
                              Phone: (334) 956-8200
                              Fax: (334) 956-8481
                              Email: diego.soto@splcenter.org
                              Email: maya.rajaratnam@splcenter.org

                              Jessica L. Stone
                              Southern Poverty Law Center
                              P.O. Box 1287
                              Decatur, Georgia 30031
                              Phone: (404) 221-5837
                              Fax: (404) 221-5857
                              Email: jessica.stone@splcenter.org

                              Counsel for Plaintiff Janet Jenkins




                              5
        Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 6 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that, on this date, the foregoing document was served on the following

counsel of record through the Court’s CM/ECF system:

       Richard Boyer
       Integrity Law Firm, PLLC
       Counsel for Defendant Linda M. Wall

       Deborah T. Bucknam
       Bucknam Law, P.C.
       Counsel for Plaintiff Isabella Miller-Jenkins

       Anthony R. Duprey
       Neuse, Duprey & Putnam, PC
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Roger K. Gannam
       Liberty Counsel
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Adam S. Hochschild
       Hochschild Law Firm, LLC
       Counsel for Defendant Linda M. Wall

       Michael R. Hirsh
       Hirsh & Heuser, LLC
       Counsel for Defendants Philip Zodhiates, Victoria Hyden, and Response Unlimited, Inc.

       Brooks G. McArthur
       Jarvis, McArthur & Williams, LLC
       Counsel for Defendant Kenneth L. Miller

       Horatio G. Mihet
       Liberty Counsel
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Daniel Joseph Schmid
       Liberty Counsel
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Norman C. Smith
       Norman C. Smith, PC
       Counsel for Defendant Linda M. Wall




                                                6
        Case 2:12-cv-00184-wks Document 638 Filed 02/08/21 Page 7 of 7




      Michael J. Tierney
      Wadleigh, Starr & Peters, PLLC
      Counsel for Defendant Timothy D. Miller

February 8, 2021                            /s/ Diego A. Soto
                                            Diego A. Soto
                                            Counsel for Plaintiff Janet Jenkins




                                            7
